SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: T. Rowe Price Multi-Sector Account Portfolios, Inc. Address of Principal Business Office (No. & Street, City, State, Zip Code): 100 East Pratt Street, Baltimore, Maryland 21202 Telephone Number (including area code): (410) 345-2000 Name and address of agent for service of process: David Oestreicher, Esquire 100 East Pratt Street, Baltimore, Maryland 21202 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES /X/ NO // SIGNATURES 1. Form of signature if registrant is an investment company having a board of directors: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the city of Baltimore and State of Maryland on the 26th day of October, 2011. [SEAL] Signature T. Rowe Price MULTI-SECTOR ACCOUNT PORTFOLIOS, INC. (Name of Registrant) By: /s/Edward C. Bernard Edward C. Bernard, Director
